Exhibit 10.57

MULTI-FINELINE ELECTRONIX, INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted Stock Units representing shares of Common Stock of
Multi-Fineline Electronix, Inc. (the “Company”) on the following terms and
pursuant to such other terms and conditions as are set forth in the Stock Unit
Agreement and the Multi-Fineline Electronix, Inc. 2004 Stock Incentive Plan (the
“Plan”), both of which are attached to and made a part of this document. Certain
capitalized terms used in this Notice of Stock Unit Award are defined in the
Plan.

 

Name of Participant:   

 

Total Number of Stock Units Granted:   

 

Date of Grant:                                             ,             
Vesting Start Date:                                             ,             
Vesting Schedule:    [                                           ]

By signing this document, you acknowledge receipt of a copy of the Plan, and
agree that (a) these Stock Units are granted under and governed by the terms and
conditions of the Plan and the Stock Unit Agreement; (b) you have carefully
read, fully understand and agree to all of the terms and conditions described in
the attached Stock Unit Agreement and the Plan; (c) you understand and agree
that the Stock Unit Agreement, including its cover sheet and attachments,
constitutes the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded; and (d) you have been given an
opportunity to consult legal counsel with respect to all matters relating to
this Award prior to signing this cover sheet and that you have either consulted
such counsel or voluntarily declined to consult such counsel.

 

PARTICIPANT   MULTI-FINELINE ELECTRONIX, INC.

 

  By:  

 

 

  Its:  

 

Print Name    



--------------------------------------------------------------------------------

MULTI-FINELINE ELECTRONIX, INC.

2004 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units    No payment is required for the Stock Units you
receive. Vesting    Subject to the terms and conditions of the Plan and this
Stock Unit Agreement (the “Agreement”), your Stock Units vest in accordance with
the schedule set forth in the Notice of Stock Unit Award. In addition, the Stock
Units may vest upon such earlier dates as may be specified in any written
employment or similar agreement between you and the Company or your actual
employer. Forfeiture    If your Stock Units are granted in consideration of your
Service as an Employee or a Consultant, after your Service as an Employee or a
Consultant terminates for any reason, vesting of your Stock Units subject to
such Award immediately stops and such Award expires immediately as to the number
of Stock Units that are not vested as of the date your Service as an Employee or
a Consultant terminates. If your Stock Units are granted in consideration of
your Service as an Outside Director, after your Service as an Outside Director
terminates for any reason, vesting of your Stock Units subject to such Award
immediately stops and such Award expires immediately as to the number of Stock
Units that are not vested as of the date your Service as an Outside Director
terminates.    If your Service terminates as described above, then your Stock
Units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the Stock Units will immediately be cancelled. You receive no payment for Stock
Units that are forfeited.    The Company determines when your Service terminates
for this purpose and all purposes under the Plan. [Recoupment of Award – to be
used only if a performance vesting RSU]    If your Stock Unit becomes vested
based on the achievement of financial performance criteria and there is a
restatement of the Company’s financial results which would have resulted in a
lesser number of Stock Units becoming vested, then the Company shall have the
right, to the extent permissible under applicable law, to seek recoupment of any
amount held by you in excess of the amounts, if any, that would have been vested
based on the actual restated financial results. This right of recoupment shall
apply to shares issued in settlement of the Stock Units or the proceeds you
receive from the sale of such shares, as applicable.]

 

-1-



--------------------------------------------------------------------------------

Leaves of Absence    For purposes of this Award, your Service does not terminate
when you go on a bona fide leave of absence that was approved by the Company or
your actual employer in writing, if the terms of the leave provide for continued
service crediting, or when continued service crediting is required by applicable
law. But your service terminates when the approved leave ends, unless you
immediately return to active work. The Company determines which leaves count
toward Service. Nature of Stock Units    Your Stock Units are mere bookkeeping
entries. They represent only the Company’s unfunded and unsecured promise to
issue shares of Common Stock (or distribute cash) on a future date. As a holder
of Stock Units, you have no rights other than the rights of a general creditor
of the Company. No Voting Rights or Dividends    Your Stock Units carry neither
voting rights nor rights to dividends. You, or your estate or heirs, have no
rights as a stockholder of the Company unless and until your Stock Units are
settled by issuing shares of the Company’s Common Stock. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan. Stock Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any Stock Unit. For instance, you may not use your Stock Units as
security for a loan. [Settlement of Stock Units – version to use if 10b5-1 plan
language is included]    Each of your Stock Units will be settled as soon as
practicable following vesting, but in any event, no later than two and one-half
(2 1/2) months after the end of the calendar year in which the Stock Unit vests
(or, if later, two and one-half (2 1/2) months after the end of the Company’s
fiscal year in which the Stock Unit vests).    At the time of settlement, you
will receive one share of the Company’s Common Stock for each vested Stock Unit.
However, the Company, in its sole discretion, may substitute an equivalent
amount of cash if the distribution of stock is not reasonably practicable due to
the requirements of applicable law. The amount of cash will be determined on the
basis of the Fair Market Value of the Company’s Common Stock at the time of
settlement.    Whenever any Stock Unit is to be settled in installments, the
number of Stock Units in any given installment shall be rounded to the nearest
whole number to avoid a requirement to deliver a fractional share.

 

-2-



--------------------------------------------------------------------------------

[Settlement of Stock Units – version to use if 10b5-1 plan language is not
included]   

Each of your Stock Units will be settled when it vests.

 

   At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Stock Unit. However, the Company, in its sole discretion,
may substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the Fair Market Value of the Company’s
Common Stock at the time of settlement.    Notwithstanding the foregoing, but
subject to the last sentence of this paragraph, if a settlement date occurs on a
date that is not during a “window period,” then, unless the Company determines
otherwise, the settlement date automatically shall be deferred to the first
trading day of the first “window period” beginning after such date. In addition,
if a settlement date occurs at a time when the Company reasonably anticipates
that its deduction with respect to the payment otherwise would be limited or
eliminated by application of Section 162(m) of the Internal Revenue Code (the
“Code”), then, unless the Company determines otherwise, delivery of the shares
of Common Stock (or cash) automatically shall be deferred until the first
trading day of the first “window period” after the payment would cease to be
subject to such limitation or elimination. In no event shall settlement be
delayed pursuant to this paragraph to a date that is more than 2-1/2 months
after the end of the calendar year in which the Stock Unit vests (or, if later,
2-1/2 months after the end of the Company’s fiscal year in which the Stock Unit
vests).    A “window period” means a period designated by the Company during
which you are permitted to purchase or sell shares of Common Stock.    Whenever
any Stock Unit is to be settled in installments, the number of Stock Units in
any given installment shall be rounded to the nearest whole number to avoid a
requirement to deliver a fractional share. [Withholding Taxes – version to use
if 10b5-1 plan language is included]    A. General. No stock certificates or
cash will be distributed to you unless you have satisfied all applicable
withholding taxes that may be due in connection with any aspect of this Award,
including the grant, vesting and settlement of the Award. The Company shall have
no obligation to deliver shares of the Company’s Common Stock until the tax
withholding obligations of the Company have been satisfied by you. If Stock
Units are settled in cash, any obligation to withhold taxes shall be satisfied
through withholding on the cash amount otherwise payable to you. Stock Units
settled in shares of Common Stock shall be subject to Section B, below.

 

-3-



--------------------------------------------------------------------------------

  B. Instructions to Sell Shares for Payment of Tax Withholding; Assignment of
Sale Proceeds. Subject to compliance with applicable law, the Company’s tax
withholding obligations applicable to you arising at the time of settlement (the
“Tax Withholding Obligations”) shall be satisfied through the assignment by you
of the proceeds of a sale of a number of whole shares (the “Tax Settlement
Shares”) having a Fair Market Value, as determined by the Company as of the date
on which the tax withholding obligations arise equal to the amount of Tax
Withholding Obligations.   As a condition to receiving any shares of Common
Stock, on the date of this Agreement, you hereby agree and irrevocably authorize
the Company and any brokerage firm as is contracted to manage the Company’s
employee equity award program or such other broker selected to assist with the
implementation of this program (the “Broker”), to take the actions described in
this Section to sell shares of Common Stock upon the vesting of a Stock Unit in
order to satisfy the Tax Withholding Obligations.   You understand and agree
that the number of shares of Common Stock that the Broker will sell will be
based on the closing price of the Common Stock on the trading day selected by
the Broker, in its sole discretion, to satisfy the Tax Withholding Obligations.
You agree to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the shares of Common
Stock pursuant to this Section. You agree that the proceeds received from the
sale of the Tax Settlement Shares pursuant to this Section will be used to
satisfy the Tax Withholding Obligations and, accordingly, you hereby authorize
the Broker to pay such proceeds to the Company for such purpose. You authorize
the Company to withhold from any other compensation payable to you to the extent
the proceeds from the sale of the Tax Settlement Shares does not satisfy your
Tax Withholding Obligations.   You represent to the Company that, as of the date
hereof, you are not aware of any material nonpublic information about the
Company or the Common Stock. You further represent and warrant that you will not
directly or indirectly seek to influence the Broker with respect to how the
Broker performs its duties pursuant to this Section. You and the Company have
structured this Agreement to constitute a “binding contract” relating to the
sale of the Tax Settlement Shares pursuant to this Section, consistent with the
affirmative defense to

 

-4-



--------------------------------------------------------------------------------

   liability under Section 10(b) of the Securities Exchange Act of 1934 under
Rule 10b5-1(c) promulgated under such Act. It is the intent that this Agreement
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Act and that
this Agreement shall be interpreted to comply with the requirements of Rule
10b5-1(c). You are aware that in order for this to constitute an instruction
pursuant to Rule 10b5-1(c), you must not alter or deviate from the terms of this
instruction (whether by changing the amount, price, or timing of any purchase or
sale hereunder), exercise any subsequent discretion over the terms hereof or
enter into or alter a corresponding or hedging transaction with respect to the
Common Stock to be sold pursuant to this instruction or any securities
convertible into or exchangeable for such Common Stock. [Withholding Taxes –
version to use if 105b-1 plan is not to be included]    No stock certificates or
cash will be distributed to you unless you have made acceptable arrangements to
pay any withholding taxes that may be due in connection with any aspect of this
Award, including the grant, vesting and settlement of the Award. These
arrangements may include withholding shares of the Company’s Common Stock that
otherwise would be distributed to you when the Stock Units are settled if
permitted by the Company. These arrangements may also include surrendering
shares of the Company’s Common Stock that you already own. The Fair Market Value
of these shares, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied to the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer from your wages or other cash compensation
payable to you by the Company or your actual employer. Restrictions on Resale   
By signing this Agreement, you agree not to sell any shares of the Company’s
Common Stock issued upon settlement of the Stock Units at a time when applicable
laws or Company policies prohibit a sale. This restriction will apply as long as
you are an Employee, Consultant or Outside Director. No Retention Rights    Your
Award or this Agreement do not give you the right to be retained by the Company
or your actual employer in any capacity. The Company and your actual employer
reserve the right to terminate your Service at any time and for any reason
without thereby incurring any liability to you. Adjustments    In the event of a
stock split, a stock dividend or a similar change in the Company’s Common Stock,
the number of Stock Units covered by this Award may be adjusted pursuant to the
Plan. Your Award shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity as set forth in the Plan.

 

-5-



--------------------------------------------------------------------------------

Beneficiary Designation    You may dispose of your Stock Units in a written
beneficiary designation. A beneficiary designation must be filed with the
Company on the proper form. It will be recognized only if it has been received
at the Company’s headquarters before your death. If you file no beneficiary
designation or if none of your designated beneficiaries survives you, then your
estate will receive any vested Stock Units that you hold at the time of your
death. Amendments Pursuant to Section 409A of the Code    You acknowledge that
this Agreement and the Plan, or portions thereof, may be subject to Section 409A
of the Code, that rules interpreting this Code section may be issued in the
future; and that changes may need to be made to this Agreement to avoid adverse
tax consequences under Section 409A. You agree that the Company may amend the
Agreement as it deems necessary or desirable to avoid such adverse tax
consequences. Applicable Law    This Agreement will be interpreted and enforced
under the laws of the State of California (without regard to its choice-of-law
provisions). The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. Certain capitalized terms used in
this Agreement are defined in the Plan. The Notice of Stock Unit Award, this
Agreement, including its attachments, and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreement, commitment or negotiation concerning this Award are superseded.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

-6-